DETAILED ACTION
This action is responsive to application filed on December 16th, 2020. 
Claims 1~10 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claims 3 and 8 contain incorrect grammatical wording reciting, “if the address corresponding to the domain name does not been found.”
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: access layer module configured to, identifier root service layer module configured to, and conversion layer module configured to in claim 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6~10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 contains limitations access layer module configured to, identifier root service layer module configured to, and conversion layer module configured to which are means (or step) plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Claims 7~10, by the virtue of their dependency on claim 6, are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 6~10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 contains limitations access layer module configured to, identifier root service layer module configured to, and conversion layer module configured to which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 7~10, by the virtue of their dependency on claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1~10 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. hereinafter Li (U.S 2019/0166085) in view of Yuan et al. hereinafter Yuan (CN 108389045).
Regarding Claim 1, 
Li taught an identifier resolution method for the Internet of Things, which is based on an identifier resolution architecture for the Internet of Things, wherein the identifier resolution architecture for the Internet of Things comprises: an access layer, a conversion layer and an identifier root service layer, wherein 
the access layer is configured to access at least one identifier resolution system [¶41, cache server]; 
the identifier root service layer comprises an alliance chain [¶33, blockchain based DNS System] and an identifier root service for the Internet of Things [¶33, information of the root nodes of the existing DNS system], wherein the alliance chain comprises at least one preselected node and at least one data distribution node; each preselected node separately stores a different type of root data [¶38, all nodes in the top-level domain chain network maintain records of additions and changes of a top-level domain name or stores nodes of objects], and the data distribution node is configured to synchronize the root data in each preselected node to the identifier root service for the Internet of Things [¶49, cache servers synchronize the registration records of all the top-level domain name chains in real time]; 
requesting, by the conversion layer, domain name root data corresponding to the domain name from the identifier root service for the Internet of Things [¶50, large number of the cache servers in the entire domain name resolution network access the top-level domain name chain network]; and 
obtaining, by the conversion layer, a domain name resolution system from the access layer upon receiving the domain name root data returned by the identifier root service for the Internet of Things, and resolving the domain name based on the domain name root data and the domain name resolution system [¶52, cache server searches for the resolution record in its own cache list and returns the result if the record exists. If no search records are found, a resolution request is sent to the corresponding second-level domain name chain; the second-level domain name chain searches for the record and return the result to the cache server].
Li did not specifically teach the conversion layer is at least configured for conversion between an identifier and a domain name; and wherein the identifier resolution method comprises: obtaining, by the conversion layer, a to-be-resolved identifier from an identifier resolution request, and determining whether the to-be-resolved identifier can be converted, in response to receiving the identifier resolution request and converting the to-be-resolved identifier into a domain name, when the to-be-resolved identifier can be converted.
Yuan taught the conversion layer is at least configured for conversion between an identifier and a domain name [¶77~¶82]; and wherein the identifier resolution method comprises: obtaining, by the conversion layer, a to-be-resolved identifier from an identifier resolution request, and determining whether the to-be-resolved identifier can be converted, in response to receiving the identifier resolution request [¶62, identification discovery request comprising object identifier is sent; the discovery request is sent to the interworking entity when the request for information fails]; converting the to-be-resolved identifier into a domain name, when the to-be-resolved identifier can be converted [¶77, identifier type is determined; ¶82, parsing the information sent by the interworking entity for address information corresponding to the object identifier and the storing the mapping between the identifier and address information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Yuan’s teaching of the conversion layer is at least configured for conversion between an identifier and a domain name; and wherein the identifier resolution method comprises: obtaining, by the conversion layer, a to-be-resolved identifier from an identifier resolution request, and determining whether the to-be-resolved identifier can be converted, in response to receiving the identifier resolution request and converting the to-be-resolved identifier into a domain name, when the to-be-resolved identifier can be converted with the teachings of Li, because the combination would allow various types of identifiers to be converted thus, improving communication between different applications utilizing different identifiers [Yuan: ¶52].
Regarding Claim 2, 
Li in view of Yuan taught further comprising: requesting identifier root data corresponding to the to-be-resolved identifier from the identifier root service for the Internet of Things, when the to-be-resolved identifier cannot be converted [Yuan: ¶117~¶125, see the IP address is converted which would obviously need to be resolved by DNS such as the system taught by Li]; obtaining an identifier resolution system from the access layer upon receiving the identifier root data returned by the identifier root service for the Internet of Things, and resolving the to-be- resolved identifier based on the identifier root data and the identifier resolution system [Li: ¶52, cache server searches for the resolution record in its own cache list and returns the result if the record exists. If no search records are found, a resolution request is sent to the corresponding second-level domain name chain; the second-level domain name chain searches for the record and return the result to the cache server]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 3, 
Li taught wherein before the requesting, by the conversion layer, domain name root data corresponding to the domain name from the identifier root service for Internet of Things, the identifier resolution method further comprises: looking up, by the conversion layer, an address corresponding to the domain name in a local resolution server; obtaining the address corresponding to the domain name from the local resolution server, if the address corresponding to the domain name has been found; and requesting the domain name root data corresponding to the domain name from the identifier root service for the Internet of Things, if the address corresponding to the domain name does not been found [¶52, cache server searches for the resolution record in its own cache list and returns the result if the record exists. If no search records are found, a resolution request is sent to the corresponding second-level domain name chain; the second-level domain name chain searches for the record and return the result to the cache server].
Regarding Claim 4, 
Li in view of Yuan taught wherein the obtaining a to-be-resolved identifier from the identifier resolution request comprises: recognizing an identifier in the identifier resolution request based on a machine learning classification model, and determining the recognized identifier as the to-be-resolved identifier, wherein the machine learning classification model is trained with a training set of identifier samples [Yuan: ¶96~¶98, parsing the discovery request for identifying the identifier by using filtering schemes]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 5, 
Li in view of Yuan taught wherein the identifier resolution system comprises at least one of a DNS resolution system, a Handle resolution system, an OID resolution system and an EPC system [Yuan: ¶3]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claims 6~10, the claims are similar in scope to claims 1~5 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443